--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version


FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This First Amendment to Amended and Restated Employment Agreement (this
“Amendment”) is effective as of October 1, 2014, by and between Air Methods
Corporation, a Delaware corporation (the “Company”) and Aaron D. Todd
(“Executive”).  Reference is made to that certain Employment Agreement by and
between the Company and Executive made as of September 24, 2012 (the
“Employment Agreement”).  All capitalized terms not defined herein shall have
the meanings assigned to such terms in the Employment Agreement.  The Company
and Executive are referred to in this Amendment collectively as the “Parties.”


WHEREAS, the Parties desire to amend certain terms of the Employment Agreement
as set forth below.
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained and intending to be legally bound hereby, the
Parties hereby agree as follows:


1.             Amendment to Section 1.  Section 1 of the Employment Agreement
shall be deleted in its entirety and replaced with the following:
“1.          Employment Period. The Company hereby employs Executive, and
Executive hereby accepts such employment, upon the terms and conditions
hereinafter set forth.  Subject to termination as provided herein, the initial
term of Executive’s employment hereunder shall continue through August 31, 2015
(the “Initial Term”).  Upon expiration of the Initial Term, this Agreement will
automatically renew for subsequent one (1) year terms (each a “Renewal Term”)
until such time that Executive’s employment is terminated in accordance with
this Agreement. The Initial Term and each subsequent Renewal Term are referred
to collectively as the “Employment Period”. Executive and the Company
acknowledge that, except as may otherwise be provided by this Agreement or under
any other written agreement between Executive and the Company, the employment of
Executive by the Company is “at will” and Executive’s employment may be
terminated by either Executive or the Company at any time for any reason, or no
reason.


2.             Amendment to Section 5(a).  Section 5(a) of the Employment
Agreement shall be deleted in its entirety and replaced with the following:
“(a)            For Cause; Resignation without Good Reason; Death; Disability. 
If Executive’s employment is terminated by the Company for Cause or upon the
Death or Disability of Executive, or if Executive resigns without Good Reason,
this Agreement shall terminate without further obligations to Executive under
this Agreement, other than for (A) payment of the sum of (1) Executive’s Annual
Base Salary through the date of termination to the extent not theretofore paid,
and (2) any accrued vacation pay, in each case to the extent not theretofore
paid (the sum of the amounts described in clauses (1) and (2) shall be
hereinafter referred to as the “Accrued Obligations”), which Accrued Obligations
shall be paid to Executive or Executive’s estate or beneficiary, as applicable,
in a lump sum in cash within thirty (30) days of the effective date of
termination; and (B) payment to Executive or Executive’s estate or beneficiary,
as applicable, of any amounts due pursuant to the terms of any applicable
employee benefit plans.”

--------------------------------------------------------------------------------

3.             Amendment to Section 5(c).  The introductory language of Section
5(c) of the Employment Agreement shall be deleted in its entirety and replaced
with the following:
“(c)            By the Company without Cause or by Executive for Good Reason. If
the Company terminates Executive’s employment for any reason other than for
Cause or Executive terminates Executive’s employment for Good Reason (in either
case other than in a Change in Control Termination), this Agreement shall
terminate without further obligations to Executive other than:”
4.             No Other Changes.  Except as modified or supplemented by this
Amendment, the Employment Agreement remains unmodified and in full force and
effect.
5.             Miscellaneous.
(a)            Governing Law.  This Amendment and the legal relations hereby
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Colorado, without regard to
conflicts of laws principles thereof.  Each party shall submit to the venue and
personal jurisdiction of the Colorado state and federal courts concerning any
dispute for which judicial redress is permitted pursuant to this Agreement;
however the Company is not limited in seeking relief in those courts.
(b)            Binding Effect.  This Amendment is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign Executive’s
rights or delegate Executive’s obligations hereunder without the prior written
consent of the Company.
(c)            Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


(d)            Savings Clause.  If any provision of this Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Amendment or the Employment Agreement which
can be given effect without the invalid provisions or applications and to this
end the provisions of this Amendment or the Employment Agreement are declared to
be severable.
[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this First Amendment to
Amended and Restated Employment Agreement to be executed as of the date first
above written.


 
AIR METHODS CORPORATION
 
 
 
 
 
 
By:
/s/    C. David Kikumoto
 
 
 
C. David Kikumoto, Chairman of the
 
 
 
Board of Directors
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
/s/ Aaron D. Todd
 
 
Aaron D. Todd
 

 
 

--------------------------------------------------------------------------------